

116 HR 1944 IH: VA Medical Center Facility Transparency Act
U.S. House of Representatives
2019-03-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1944IN THE HOUSE OF REPRESENTATIVESMarch 28, 2019Mrs. Lesko (for herself and Mrs. Lee of Nevada) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo require directors of medical facilities of the Department of Veterans Affairs to submit annual
			 pamphlets to the Secretary of Veterans Affairs on the status of such
			 facilities, and for other purposes.
	
 1.Short titleThis Act may be cited as the VA Medical Center Facility Transparency Act. 2.Information on medical facilities of the Department of Veterans Affairs (a)Annual pamphletsThe Secretary of Veterans Affairs shall ensure that each director of a medical facility of the Department of Veterans Affairs submits to the Secretary, the Committees on Veterans’ Affairs of the House of Representatives and the Senate, and the appropriate Members of Congress an annual concise, easy-to-read pamphlet containing, with respect to the fiscal year covered by the pamphlet, the following:
 (1)Statistics regarding— (A)how many veterans were treated at the facility;
 (B)the most common illnesses or conditions for which treatment was furnished; (C)the average wait time for veterans to receive treatment; and
 (D)other matters the director determines appropriate. (2)A description of any successes or achievements experienced by the facility, including actions taken to improve the facility and the care provided at the facility.
 (3)A brief plan to improve the facility, including— (A)any resources that the director anticipates requesting to carry out the plan; and
 (B)a summary of any resources received by the director during the previous fiscal year. (b)AvailabilityEach pamphlet under subsection (a) shall be made publicly available—
 (1)in a physical form at the relevant medical facility of the Department in a conspicuous location; and
 (2)in an electronic form on the internet website of the facility. (c)TimingThe pamphlets under subsection (a) shall be submitted during the first fiscal year beginning after the date that is 90 days after the date of the enactment of this Act and not less frequently than once each fiscal year thereafter.
 (d)DefinitionsIn this section: (1)The term appropriate Members of Congress means, with respect to a medical facility of the Department of Veterans Affairs about which a pamphlet is submitted under subsection (a), the Senators representing the State, and the Member, Delegate, or Resident Commissioner of the House of Representatives representing the district, that includes the medical facility.
 (2)The term resources includes funding, hiring authorities, additional staffing, personnel changes, construction, information technology, and other authorities, property, or services to improve a medical facility of the Department of Veterans Affairs.
 (3)The term State means each of the several States, the District of Columbia, the Commonwealth of Puerto Rico, and any territory or possession of the United States.
				